



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Griner, 2020 ONCA 371

DATE: 20200610

DOCKET: M50972

Pepall, Hourigan and Roberts
    JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Griner

Appellant

W. Glen Orr, for the moving party

Susan L. Reid, for the respondent

Heard: in writing

REASONS FOR DECISION

[1]

Mr. Griner was in a vehicle that was observed
    being driven in an erratic manner and which was ultimately involved in a
    collision. Even though an off-duty police officer identified Mr. Griner as the
    driver and Mr. Griner admitted to another officer that he was the driver, Mr.
    Griner took the position that he was only a passenger in the vehicle. Mr.
    Griner was convicted in the Ontario Court of Justice of one count of care and
    control of a motor vehicle while impaired.

[2]

On appeal to the Superior Court of Justice, Mr.
    Griner submitted that the trial judge failed to direct himself adequately on
    the frailties of the identification evidence of the off-duty officer, that his
    statement to the police that he was the driver was not voluntary, and that the
    trial judge applied a different standard of scrutiny to the Crown and defence
    evidence. These arguments were rejected by the summary conviction appeal judge
    and the appeal was dismissed.

[3]

Mr. Griner now seeks leave to appeal to this
    court. In his factum he repeats his arguments that the trial judge erred in his
    treatment of the identification evidence and in admitting his statement.

[4]

The test for leave to appeal a summary
    conviction appeal decision is onerous and leave should be granted sparingly. A
    summary conviction appeal is not a second appeal from the trial judgement; it
    is an appeal from the summary conviction appeal decision and is limited to
    questions of law alone. Mr. Griner must establish either that the merits of the
    appeal are arguable and the appeal has significance to the administration of
    justice, or that there is a clear error:
R. v. R.(R.)
, 2008 ONCA 497, 90
    O.R. (3d) 641, at paras. 24, 30-32, 37-38.

[5]

We are not satisfied that Mr. Griner has met his
    onus. He does not identify any error committed by the summary conviction appeal
    judge and his submissions regarding the trial judges decision are meritless.
    The trial judge carefully reviewed the identification evidence of the off-duty
    officer and reached a conclusion available to him on the record. We also agree
    with the summary conviction appeal judge that on the issue of the voluntariness
    of the statement, the trial judge properly considered all of the factors from
R.
    v. Oickle
, 2000 SCC 38, [2000] 2 S.C.R. 3. Further, although of personal
    significance to Mr. Griner, this case has no significance to the administration
    of justice.

[6]

For these reasons, we dismiss the motion for
    leave to appeal.

S.E.
    Pepall J.A.

C.W.
    Hourigan J.A.

L.B. Roberts
    J.A.


